Title: Abigail Adams to John Adams, 10 June 1778
From: Adams, Abigail
To: Adams, John



Dearest of Friends

June 10. 1778


I should write to you with a much more cherefull Heart if I knew where to find you, but as yet I have no inteligance which can be relied upon. I have already wrote several times, by different ways. It wants but a few days of four months since the Boston saild and in all that time we have received no inteligance with regard to her but what was a week ago printed in a New York paper, viz. that she was taken and carried into Plimouth. This you may be sure gave me great uneasiness, for tho I was not apprehensive that you would be ill treated, I did not chuse to have you a prisoner at a time when I hoped to hear of your safe arrival in France.
The small pox has gone through the Town of Boston since you left us, and has taken such a spread through the Country that Hospitals are opened in almost every Town. You will be surprized I know when I tell you that my Father is now under inoculation in this Town, the whole Farms is an Hospital and he is at Col. Quincys. He is not yet broke out. Mr. Wibird is just recovering from it. Your Worthy Mother is well, and very anxious to hear from you. You will easily observe that I write under great restraint. As to politicks we have been rather inactive through the winter, but you will have all the News from other Friends. The list of our House and counsel will I suppose surprise you, it does not deserve the term Motly this year; I believe you may say with Duchea their Names scarcly ever met your Ear before.
We have a prospect of a fine Season again. If you are safe in France direct me into some way to pay taxes. Besides the tax of 47 pounds 18 & 6 pence there is a continental and town tax which amounts to about 50 pounds more for this year. The price of Labour, I think I formerly mentiond. Least you did not get the Letter I will mention that tis 12 pounds per month—I make no comments—you can make calculations.
I am all anxiety to hear from you. God grant me the happy tidings of your welfare and safety, thus prays your affectionate

Portia

